Title: General Orders, 21 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Saturday Decr 21st 1782
                            Parole Quakertown,
                            Countersigns Ringwood, Simsbury.
                        
                        
                            
                                For the day tomorrow
                                 
                                Major Trescot, Majr Gibbs.
                            
                            
                                For duty tomorrow,
                                
                                the Maryland Detachment.
                            
                        
                    